Citation Nr: 0531768	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  02-03 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus with diabetic neuropathy of the upper 
and lower extremities.  

2.  Entitlement to an increased evaluation for lumbar strain, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for urticaria.  

4.  Entitlement to an increased evaluation for residuals of 
fracture of the left ankle, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased evaluation for residuals of a 
left knee injury, currently rated as 10 percent disabling.  

6.  Entitlement to a compensable evaluation for prostatic 
hypertrophy.   

7.  Entitlement to service connection for coronary artery 
disease.  

9.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.  

10.  Entitlement to service connection for diabetic 
retinopathy.  

11.  Entitlement to service connection for diabetic 
nephropathy.  

12.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
January 1972.  

This appeal arises from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In January 2003, the Board undertook development of the 
veteran's claims pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  However, prior to completion of 
development and before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) issued its decision in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d. 1339 (Fed. Cir., May 1, 2003).  In that decision, 
the Court of Appeals invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  It found 
that the regulation, in conjunction with 38 C.F.R. § 20.1304 
(2002), allowed the Board to obtain evidence and decide an 
appeal considering that evidence, when it was not considered 
by the Agency of Original Jurisdiction (AOJ), and when no 
waiver of AOJ consideration was obtained.  Based on that 
decision of the Federal Circuit, the Board in November 2003 
remanded the claim for consideration by the RO prior to 
adjudicating the claim.  

The veteran's claims have been returned to the Board.  The RO 
completed the actions ordered in the June 2003 remand which 
was limited to obtaining the veteran's records from the 
Temple VA.  Stegall v. West, 11  Vet. App. 268 (1998).  

The issues of service connection for hiatal hernia, diabetic 
retinopathy, hypertension, diabetic nephropathy and higher 
ratings for diabetes mellitus, lumbar strain, urticaria, 
residuals of a left ankle fracture, prostatic hypertrophy and 
a left knee disorder are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  

In Barnett v. Brown, 8 Vet. App. 1 (1995) the United States 
Court of Appeals for Veterans Claims (Court) instructed that 
the Board of Veterans' Appeals must initially address the 
issue of whether or not new and material evidence has been 
submitted to reopen a claim in cases where there is a prior 
final decision.  See also McGinnis v. Brown, 4 Vet. App. 239 
(1993).  For that reason the decision below first addresses 
whether new and material evidence has been submitted to 
reopen the claim for service connection for coronary artery 
disease.  


FINDINGS OF FACT

1.  The RO denied service connection for cardiovascular 
disease in a February 1972 rating decision.  The claims 
folder does not include evidence demonstrating the veteran 
was notified his claim for service connection for 
cardiovascular disease was denied.  

2.  The RO again denied service connection for coronary 
artery disease in a June 1998 rating decision.  The veteran 
was notified his claim was denied in a June 1998 letter from 
the RO to the veteran.  The veteran did not file a notice of 
disagreement with the June 1998 rating decision.  

3.  The evidence submitted since the June 1998 rating 
decision of the RO is not cumulative or redundant of evidence 
already in the claims folder and is so significant it must be 
considered to fairly adjudicate the claim for service 
connection for coronary artery disease.  

4.  Service medical records include electrocardiograms (EKG) 
in the early to mid 1950's, which suggested possible 
myocardial disease.  

5.  A VA physician stated the veteran may have had a very 
early form of coronary artery disease in service.  

6.  The claim folder includes current diagnoses of coronary 
artery disease.  


CONCLUSIONS OF LAW

1.  The June 1998 rating decision of the RO is final.  
38 C.F.R. §§ 3.104, 20.1103 (1997).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for coronary 
artery disease.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2001).  

3.  Coronary artery disease was incurred in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
appellant's request to reopen his claim was filed in March 
2001.  Consequently, the new version of § 3.156 (2004) does 
not apply.  

As the decision below reopens and grants service connection 
for coronary artery disease, there is no prejudice to the 
veteran in proceeding to adjudicate his claim.  

Relevant Laws and Regulations.  Once entitlement to service 
connection for a given disorder has been denied by the RO and 
has not been timely appealed, that determination is final.  
In order to later establish service connection for the 
disorder in question, it is required that new and material 
evidence be presented warranting reopening the claim and 
reviewing the former disposition.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.104, 3.156(a) (2005).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 C.F.R. § 20.302 (2005).  

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cardiovascular 
disease, when they are manifested to a compensable degree 
within the initial post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2003) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (Court) held that the prior 
holding in Justus that the evidence is presumed to be 
credible was not altered by the decision in Hodge.  

Factual Background.  The veteran filed his original claim for 
service connection for cardiovascular disease in February 
1972.  The evidence in the claims folder was limited to the 
veteran's service medical records, which were incomplete.  In 
addition, the veteran reported he was treated at Edwards Air 
Force Base in 1954 or 1955 for heart disease.  The RO denied 
service connection for cardiovascular disease in a February 
1972 rating decision.  The claims folder does not include a 
letter informing the veteran his claim was denied.  A May 
1972 letter to the veteran does not indicate the nature of 
the claims which the RO continued to deny.  

In January 1998, the veteran requested that his claim for 
service connection be reopened.  The additional evidence 
submitted included private medical records dated from August 
1997 through 1998 which revealed diagnosis of coronary artery 
disease.  The veteran had suffered a myocardial infarction 
and a cardiac catheterization in August 1997 confirmed 
coronary artery disease.  The RO again denied service 
connection for coronary artery disease in June 1998 on the 
basis that the evidence submitted was not new and material.  
In a June 1998 letter, the RO notified the veteran request to 
reopen his claim had been denied.  In September 1998 the 
veteran again requested his claim be reopened.  A Deferred 
rating decision sheet indicates RO personnel were instructed 
to write a letter to the veteran informing him he must submit 
new and material evidence.  

The RO received additional service medical records in 
December 1998.  They included electrocardiographs (EKG) 
dating from the 1950's to the 1980's.  EKGs in February 1953, 
October 1953 and February 1954 were abnormal.  

A VA examination in July 1999 included status post inferior-
posterior wall myocardial infarction with two vessel coronary 
disease.  The VA physician stated that the baseline abnormal 
EKGS suggested possible myocardial disease.  In his opinion, 
the veteran may have had early coronary artery disease, but 
because of collateral flow, he did not have symptoms at that 
time.  The VA physician indicated this might be service-
connected.  

The RO reopened and denied service connection for coronary 
artery disease in an August 1999 rating decision.  The RO 
sent the veteran a letter in August 1999 indicating his claim 
for service connection for coronary artery disease was 
denied.  

In March 2001, the veteran again filed a claim for service 
connection for coronary artery disease.  He asserted his 
coronary artery disease was secondary to his service-
connected diabetes mellitus.  

Since August 1999, the veteran's records from the Temple VA 
have been obtained.  Also private medical records including 
diagnosis of diabetes mellitus, arteriosclerotic heart 
disease, and hypertension were submitted.  Some renal 
manifestations of diabetes mellitus were also noted.  A March 
2001 VA examination included diagnosis of diabetes mellitus 
and coronary artery disease.  

Service connection was granted for diabetes mellitus in 
September 2001 rating decision.  

Analysis.  The Court has held VA is required to review for 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

The VA decisions denying the veteran's claim include February 
1972, June 1998 and August 1999 rating decisions.  The claims 
folder does not indicate the veteran was properly notified of 
the February 1972 rating decision.  The veteran was notified 
of the June 1998 and August 1999 rating decisions.  The 
veteran did not filed a notice of disagreement with either of 
those decisions within one year of the date of notification 
his claim had been denied.  Those rating decisions became 
final.  38 C.F.R. §§ 3.104, 20.1103.  

The August 1999 rating decision is therefore the last final 
disallowance of the veteran's claim.  The evidence submitted 
since August 1999 includes diagnosis of diabetes mellitus and 
private medical records indicating there is some renal 
involvement.  The veteran has asserted his coronary artery 
disease is related to his service-connected diabetes 
mellitus.  The records submitted are new.  They were not 
previously in the claim folder.  They are not cumulative or 
redundant of records already in the claims folder.  

The veteran's assertions that his coronary artery disease is 
related to his service-connected diabetes mellitus, when it 
is noted he may have renal manifestations, is so significant 
that is must be considered in order to fairly address the 
merits of the veteran's claim.  

New and material evidence has been submitted to reopen the 
claim for service connection for coronary artery disease.  

Service Connection 

While service medical records do not include diagnosis of 
coronary artery disease, they do include evidence of abnormal 
EKG testing.  The claims folder also includes an opinion from 
a VA physician who reviewed the service medical records, 
including the EKG reports.  After reviewing those reports he 
indicated they may represent evidence of early coronary 
artery disease.  He further explained that the veteran was 
probably asymptomatic at that time due to collateral blood 
flow.  He stated the current coronary artery disease may be 
service connected.  

The RO denied service connection, in part, because there was 
no diagnosis of coronary artery disease in service or during 
the initial post service year.  The regulations are clear 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2005).  

Although the first diagnosis of coronary artery disease 
appears in 1997 private medical records, the diagnosis was 
made after a myocardial infarction and when there was 
evidence of total occlusion of the blood vessels.  That fact 
combined with the evidence in service, and the opinion of the 
VA physician, supports a finding that the veteran's coronary 
artery disease had probably existed many years prior to its 
original diagnosis.  

Although the VA physician in July 1999 used the word "may" 
in his opinion, the analysis and rational for his opinion was 
not based on speculation, but a review and interpretation of 
the data available in service.  

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board has concluded the evidence supports the grant of 
service connection for coronary artery disease.  


ORDER

The claim for service connection for coronary artery disease 
is reopened.  

Service connection for coronary artery disease is granted.  


REMAND

In August 2000, the veteran's representative stated the 
veteran had been granted disability benefits from the Social 
Security Adminstration (SSA).  He asked VA to obtain those 
records.  The RO has sent multiple requests to the SSA 
requesting the veteran's medical records which supported his 
claim.  The claims folder does not include either copies of 
the veteran's SSA records or a statement from the custodian 
of the records that they are unavailable.  

The regulations provide that VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  VA may end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the custodian does not have them.  
38 C.F.R. § 3.159(c)(2)(2005).  The veteran's claims must be 
remanded to obtain his medical records from SSA.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The veteran is seeking a higher initial evaluation for 
diabetes mellitus and service connection for diabetic 
retinopathy, diabetic nephropathy, and hypertension.  The 
veteran informed VA examiners in May 2001 and February 2005 
that he was being followed on a regular basis for treatment 
of his diabetes mellitus.  The veteran has not informed VA of 
the name and address of the medical provider who is treating 
his diabetes.  Those records may be of great probative value 
in determining if the veteran has any additional impairment 
related to his service-connected diabetes mellitus.  

The claims folder does not currently include diagnoses of 
diabetic retinopathy or nephropathy.  If those disorders have 
been diagnosed they veteran should inform VA of the name and 
address of the medical care provider who diagnosed those 
disorders.  

The veteran is also seeking a total rating based on 
individual unemployability due to service-connected 
disability (TDIU).  When the RO denied the veteran's claim in 
September 2001, service connection was not in effect for 
coronary artery disease.  At that time the veteran's service 
connected disabilities in combination were only rated as 40 
percent disabling.  As the RO noted the veteran's service 
connected disabilities did not meet the criteria for a 
schedular TDIU.  The grant of service connection and the 
assignment of a disability rating for coronary artery disease 
may result in a higher combined rating.  In March 2001, a VA 
physician stated that due to the veteran's age, diabetes 
mellitus and coronary artery disease he would be 
unemployable.  Age is not a fact to be considered in 
adjudicating claims for a TDIU.  The veteran has stated he 
was self-employed as an insurance agent until his retirement 
in 1999.  To ensure that the veteran is afforded due process 
and given an opportunity to present argument, the claim must 
be remanded for the AOJ to readjudicate the claim.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

The claims are remanded for the following actions:

1.  VA should request that the veteran 
identify any medical providers who have 
treated him for diabetes mellitus, a 
hiatal hernia, diabetic retinopathy, 
nephropathy, or peripheral neuropathy.  
VA should obtain the names and addresses 
of all medical care providers who treated 
the veteran.  After securing the 
necessary release, the RO should obtain 
these records.

2.  VA should obtain from the Social 
Security Administration; the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  If these records 
are not available, VA should request a 
statement stating that fact.

3.  VA should contact the VA physician, 
Dr. Glen Smith, who signed the February 
2005 VA evaluation of the veteran's 
diabetes mellitus and ask him to review 
the veteran's records and answer the 
following:
Is it at least as likely as not (50 
percent chance) the veteran's 
hypertension is causally related to the 
veteran's service-connected diabetes 
mellitus?

4.  Thereafter the RO/AMC must 
readjudicate the issues on appeal.  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a new 
SSOC.  The SSOC must contain notice of 
all relevant actions taken, a summary of 
the relevant evidence and a discussion of 
all pertinent legal authority.  Allow an 
appropriate period for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


